--------------------------------------------------------------------------------

Exhibit 10.2


PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


This PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT (this “Agreement”),
between Nature Vision, Inc., a Minnesota corporation (the “Company”), and the
undersigned employee (the “Employee”).


1.
Purpose of Agreement.  Company and Employee recognize the importance to Company
of obtaining Employee’s loyalty and protecting Company’s rights with respect to
its business information and inventions.  Accordingly, Employee has entered into
this Agreement in consideration of continuing employment with Company and the
benefits associated with that employment and in consideration of being given
access to Company’s confidential information.



2.
Confidential Information.



 
2.1
Definition.  “Confidential Information” means any information that Employee
learns or develops during the course of employment that derives independent
economic value from being not generally known or readily ascertainable by other
persons who could obtain economic value from its disclosure or use, or any
information that Company reasonably believes to be Confidential Information.  It
includes, but is not limited to, trade secrets, customer lists, financial
information, business plans and may relate to such matters as research and
development, operations, manufacturing processes, management systems and
techniques or sales and marketing.



 
2.2
Protection of Confidential Information.  Employee will not directly or
indirectly use or disclose any Confidential Information for the benefit of
anyone other than Company either during the course of Employee’s position, or at
any time after Employee ceases to be employed with Company.  Employee recognizes
that the Confidential Information constitutes a valuable asset of Company and
will act in such a manner as to prevent its disclosure and use by any person
unless such use is for the benefit of Company.  Employee’s obligations under
this paragraph are unconditional and will not be excused by any conduct on the
part of Company, except prior voluntary disclosure by Company of the
information.  When Employee’s employment with Company ends, Employee will
promptly turn over to Company all notes, forms, correspondence, memoranda,
notebooks, records, files, tapes, manuals, and all other items that disclose,
describe, or embody Confidential Information, including all copies,
reproductions, products and specimens, regardless of who prepared them.

 

--------------------------------------------------------------------------------


 
3.
Inventions.



 
3.1
Definition.  “Inventions” means any inventions, trade secrets, ideas or original
works of authorship that Employee conceives, develops, discovers or makes in
whole or in part during Employee’s employment that relate to Company’s business
or Company’s actual or demonstrably anticipated research or development, or that
are made through the use of any of Company’s equipment, facilities, supplies,
trade secrets or time, or that result from any work Employee performs for
Company.



 
3.2
Ownership of Inventions.  Company will own all right, title, and interest,
including patent rights, copyrights, trade secret rights and all other
intellectual property rights of any sort, throughout the world related to all
Inventions.  Employee will promptly disclose to Company in writing all
Inventions.  To the maximum extent permitted by law, all Inventions are deemed
“works made for hire” under the United States Copyright Act and Company is
deemed the author of any Inventions.  To the extent any Inventions are
determined not to constitute “works made for hire,” Employee assigns and
transfers to Company all right, title and interest in the Inventions.  Employee
warrants that any Invention submitted to Company by Employee will be original
and will not violate any proprietary or intellectual property right of another
person.  Employee waives all moral rights to each Invention, including without
limitation, all rights of identification and authorship and all rights of
approval, restriction or limitation, use and/or subsequent modifications.



 
3.3
Employee Assistance.  Employee will, at Company’s expense, assist Company to
perfect, protect, and use its rights to Inventions, including without
limitation, transferring Employee’s entire right, title and interest in
Inventions and enabling Company to obtain patent, copyright or trademark
protection for Inventions anywhere in the world.



 
3.4
Continuing Obligation.  The obligations of Employee under this Section 3
continue beyond the termination of Employee’s employment.



 
3.5
Exceptions.  This Agreement does not apply to Inventions for which no equipment,
supplies, facility or trade secret information of Company was used and which was
developed entirely on Employee’s own time, and (a) which does not relate: (i)
directly to the business of Company or (ii) to Company’s actual or demonstrably
anticipated research or development; or (b) which does not result from any work
performed by Employee for Company.



4.
No Prior Breach.  Employee represents that Employee’s performance of all the
terms of this Agreement and of Employee’s duties as an employee of Company will
not breach any invention assignment, proprietary information or similar
agreement with any former employer or other party.  Employee represents that
Employee will not bring to Company any documents or materials of a former
employer that are not generally available to the public or have not been legally
transferred to Company.

 

--------------------------------------------------------------------------------


 
5.
Remedies for Breach of Agreement.  Employee recognizes that if Employee violates
any portion of this Agreement, irreparable damage will result to Company.  As a
result, in the event of any actual or threatened breach by Employee, Company is
entitled to all rights and remedies available at law and in equity, including
without limitation the right to obtain damages for the actual or threatened
breach and the right to obtain an injunction to restrain the violation of this
Agreement by Employee or by any other person.  Employee will pay all of
Company’s attorneys’ fees and costs in any action to enforce the terms of this
Agreement in which Company substantially prevails.



6.
At Will Employment.  This Agreement does not in any way alter the fact that
Employee’s employment with Company is at will and may be terminated at any time
by Company or Employee, for any or no reason, and with or without notice .



7.
General.  The provisions above survive the expiration or termination of this
Agreement or any renewal of the term of this Agreement.  No amendment to this
Agreement or waiver of the rights or obligations of either party is effective
unless in writing signed by the parties. This Agreement is governed by the laws
of the State of Minnesota without regard to conflicts of laws principles.  The
venue for any action hereunder is the State of Minnesota, whether or not such
venue is or subsequently becomes inconvenient, and the parties consent to the
jurisdiction of the courts of the State of Minnesota, County of Hennepin, and
the U.S. District Court, District of Minnesota.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.  This Agreement contains the entire agreement and
understanding of the parties concerning the subject matter of this
Agreement.  This Agreement may be signed by facsimile and in counterparts.



The parties have executed this Agreement as of the date first written above.


COMPANY: 
 
EMPLOYEE:
 
         
NATURE VISION, INC. 
                         
By:
/s/ Jeffrey P. Zernov
 
/s/ David Kolkind
 
   Its:
Chief Executive Officer
 
Signature
       
David Kolkind
       
Printed Name
           
Dated:
November 26, 2007
 
Dated:
November 26, 2007
 

 
 

--------------------------------------------------------------------------------